DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Pre-appeal brief dated on 5/23/2022.
Claims 1-24 as presented on 3/15/2022 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 19, 20.

	Fish discloses A graphical user interface is provided that can be used on a diagnostic tool. The graphical user interface allows a technician to operate various functions of the diagnostic tool including searching for additional information on the Internet, receiving weather information that is relevant to certain diagnostic tests, and displaying in certain formats the retrieved vehicle data and when certain vehicles were last scanned or diagnosed.

	Covington discloses Methods and system pertaining to displaying vehicle data parameters (VDP) are described. A vehicle service tool (VST) with a display can receive vehicle data messages or signals from a vehicle to receive the VDP. Some of the VDP can be associated with a PID. The VST can display VDP thresholds and indicators when a received VDP has breached a VDP threshold. The VST can determine being changed from a landscape orientation to a portrait orientation or vice versa and responsively change the presentation of VDP graphs displayed by the display. The display can receive various inputs such as a drag-and-drop or pinch-and-expand input to alternatively change the presentation of the VDP graphs being displayed. Changing a VDP presentation of graphs can include resizing or repositioning one or more VDP graph windows including a VDP graph.

	Gurne discloses The present invention relates to a system and method for diagnosing and isolating problems and for monitoring operating conditions on an automobile. The system includes a hand held unit and a master station which can operate alone or in unison to accomplish functions such as logging and displaying data on a real-time basis, logging data remotely and displaying the data at a later time, diagnosing fault conditions, monitoring operating parameters, reprogramming on-board vehicle controllers, displaying service manual and service bulletin pages and ordering parts on-line.

	Gray discloses A graphical user interface that is capable of being used on a computing device, such as a vehicle diagnostic tool. The graphical user interface includes various buttons that when actuated causes the vehicle diagnostic tool to perform a corresponding functionality such as read diagnostic trouble codes and collect and display a data stream of diagnostic data of a vehicle. The graphical user interface also displays buffered data in a data window and the data may be moved using various input buttons.


	The features “the second user-interface screen comprising a first user-selectable control including an indicator of the first scan tool function for the first system of the identified vehicle, and a second user-selectable control including an indicator of the second scan tool function for the second system of the identified vehicle”, “in response to a selection of the first user-selectable control from the second user-interface screen, transmit a first vehicle data message to an electronic control unit of the first system of the identified vehicle, the first vehicle data message including an identifier of the electronic control unit of the first system of the identified vehicle”, and “in response to a selection of the second user-selectable control from the second user-interface screen, transmit a second vehicle data message to an electronic control unit of the second system of the identified vehicle, the second vehicle data message including an identifier of the electronic control unit of the second system of the identified vehicle” when taken in the context of the claims as a whole, were not uncovered in the prior art teachings. The references above discloses scanning of different components within one system of the vehicle however none of the references discloses scanning two different systems of vehicle along with “transmit a first vehicle data message to an electronic control unit of the first system of the identified vehicle” and “transmit a second vehicle data message to an electronic control unit of the second system of the identified vehicle”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668